Title: From George Washington to Philip Schuyler, 5 May 1779
From: Washington, George
To: Schuyler, Philip



Dear sir
Head Quarters Middlebrook 5th May 1779.

I had closed the within letter, but had retained it for a conveyance when I received yours of the 24th ultimo.
The disposition of the Cayugas to peace at this juncture is rather embarrassing—and would appear to proceed more from fear, than a desire of permanent friendship. They dread operations of which they must have heard, and wish to escape their effects. On the whole, however it may be good policy to lessen the force of the confederacy by a peace with some of the hostile tribes—but it would be a dangerous experiment, were the whole inclined the same way to give into a general reconciliation. It seems necessary that we should punish some severely for what is past, and by this means intimidate them in future. But by confining this to such nations as are most formidable and mischievous the ⟨e⟩nd will be answered while by withdrawing a part from the confederacy, we diminish the force we have to combat—add perhaps to our own—and make the stroke intended more easy and certain.
In these sintiments I have written to Congress and requested their immediate directions. But lest the application should be made to the commissioners, before Congress decides on a line of conduct for the occasion, I think you had better give them my ideas on the subject; adding that should the Cayugas seem really disposed to peace, or any of the inferior tribes (for I would exclude the Senecas) they will keep the negociation in suspence—but at the same time rather encourage the hopes of reconciliation and amity—for the reasons above mentioned. I am with great regard.
I am this moment favored with yours of the 29th, but have not leisure to enter particularly into its contents—I would observe however, that, It was not my intention to move the troops from Conegoharie, till every thing should be ripe on the susquehannah for commencing our operations.
The Continental guard at Saratoga may remain till we can releive them by an equal number of Militia; or in case these cannot be spared for this purpose, till my further orders.
I have received a letter from Gen. Clinton of the same date with yours of the 29. which mentions that you had transmitted me the particulars of Col. V. Schaick’ expedition against Onondaga. He speaks of it only in general terms of success—your letter to which he alludes, has not come to hand, so that I am left almost wholly in the dark.
